Title: To James Madison from John H. Wood, 22 December 1820
From: Wood, John H.
To: Madison, James


                
                    Worthy Sir,
                    Albemarle Decr. 22nd, 1820.
                
                I am induced from many considerations to address you in a manner which may [be] a surprise; but it is cheifly at the instance of my mother, with whom you have been well acquainted. The influencies to this address it is surperfluous to mention, the contents of this letter can the better tell, but a word to the wise.
                I will deem it proper to premise, that the small pecuniary aid I am about to ask, would be most willingly afforded by my mother cou’d it be done without the Sale of a negro to which she is extremely averse, & indeed make it a matter of conscience. I wou’d give ample Security for the loan of a few hundred dollars, say from 2 to 500 for six or twelve months.
                The 2 or 500$ wou’d be prefered inclosed by the Servant, or in one or two months hence at which time a bond with Sec[u]rity for whatever Sum your goodness wou’d name, wou’d be brought over ready filled up with some known character.
                I might tell you of the great value of money in this county, & how the favor wou’d be appreciated by myself and most excellent parent, & that I shou’d regret exceedingly sacrificing of my negroes who are of the valuable kind (Watermen) but this wou’d be entirely unnecessary. My mother has been repeatedly disappointed in receiving no visit from Mrs. Madison (our relation) whenever she came to the county. She entertains a most sincere attackment [sic] for yourself, & the warmest affection for her who was once so kind to her youngest daughter during her visit to her cousin in 1801 in Washington, as also for her repeated kindnesses to Mrs. Stras & daughters in your Presidency. She, My Mother, desires her most affectionate regard to Mrs. Madison & high esteem for yourself in which permit me to unite. With due consideration I am Yrs. most respectfully
                
                    Jno. H. Wood
                
             